DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 17-19, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 6,280,584A1) in view of Mizuhara (US 5,043,229).
With respect to claim 1, Kumar teaches a soldering method for joining substrates, the method comprising: (a)    providing a porous wetting substrate (figure 1a) comprising: (i) an underlying first substrate comprising a ceramic material (30), and (ii) a porous first metal layer (mesh 25) on a surface of the underlying first substrate (column 4, line 51-column 5, line 13); (b)    applying a solder second metal material (40) to the porous wetting substrate and in contact with the porous first metal layer thereon, the second metal having a lower melting point than that of the first metal (column 5, lines 43-59); (c)    applying a second substrate comprising a metal material (35) to the braze second metal material, thereby forming a pre-braze joint comprising the porous wetting substrate, the braze second metal material, and the second substrate (figure 1a); and (d)    soldering the pre-braze joint at a temperature and pressure sufficient to melt the soldering second metal material, wet pores of the porous first metal layer with the molten soldering second metal material, and contact the first substrate with the molten soldering second metal material, thereby forming a soldering joint comprising the first substrate, the second substrate, and a second metal layer joining the first and second substrates (figures 1a; and column 5, lines 43-59).
With respect to claim 1, Kumar mentions materials that could be considered brazing materials (column 5, lines 54-59), but does not explicitly teach wherein brazing comprises heating the pre-braze joint to a maximum temperature ranging from 600°C to 1200°C.  However, Mizuhara teaches brazing components and using a porous interlayer wherein brazing comprises heating the pre-braze joint to a maximum temperature ranging from 600°C to 1200°C (example 1).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the brazing temperatures/material of Mizuhara in the process of Kumar in order to form a bond having the desired melting temperature.
 With respect to claim 2, Kumar teaches wherein: the first metal comprises at least one of nickel, aluminum, cobalt, iron, copper, and combinations thereof (column 11, lines 22-39; and the second metal comprises at least one of silver, aluminum, tin, bismuth, nickel, copper, gold, cobalt, and combinations thereof (column 5, lines 43-59).
With respect to claim 4, Mizuhara teaches wherein the ceramic material is selected from the group consisting of aluminum oxide, zirconium oxide, cerium oxide, zinc oxide, silicon carbide, silicon nitride, tungsten carbide, and combinations thereof (example 1).


With respect to claim 9, Kumar teaches wherein the porous first metal layer comprises pores ranging in size from 1 .mu.m to 50 .mu.m (column 5, lines 8-27).  While, Mizuhara teaches wherein the porous first metal layer comprises pores ranging in size from 1 .mu.m to 50 .mu.m (column 2, lines 64-67).
With respect to claim 17, Mizuhara teaches wherein the braze second metal material is in the form of a foil (Examples 1-3).
With respect to claim 18, Mizuhara teaches wherein the braze second metal material comprises at least 90 wt.% of the second metal (example 1).
With respect to claim 19, Kumar teaches wherein the braze second metal material is free from air-reactive components (column 5, lines 54-59).  Note that nickel is not an air-reactive component.
With respect to claim 34, Kumar teaches wherein the porous first metal layer is adhered (broadest reasonable interpretation) to the surface of the underlying first substrate (figure 1a).
With respect to claim 35, Kumar teaches the second metal is free from tin (column 5, lines 54-59).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Mizuhara as applied to claim 1 above, and further in view of Yang et al. (US 2013/0193194A1) (hereafter Yang).
With respect to claims 5-6, Kumar and Mizuhara do not teach wherein the ceramic material comprises a stabilized zirconium oxide (zirconia); and wherein the stabilized zirconium oxide (zirconia) is selected from the group consisting of yttrium oxide (yttria)-stabilized zirconia (YSZ), calcium oxide (calcia)-stabilized zirconia, magnesium oxide (magnesia)-stabilize zirconia, cerium oxide (ceria)-stabilized zirconia, scandium oxide (scandia)-stabilized zirconia, aluminum oxide (alumina)-stabilized zirconia, cerium oxide, doped cerium oxide, and combinations thereof. 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the YSZ of Yang for the substrate material of Kumar and Mizuhara in order to form an assembly with the desired properties.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claims 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Mizuhara as applied to claims 1 and 3 above, and further in view of Sakamoto et al. (US 2013/0134591A1) (hereafter Sakamoto).
With respect to claims 10-11, Kumar and Mizuhara do not teach wherein providing the porous wetting substrate comprises: (a1) applying to the first substrate a layer of a first metal mixture comprising a liquid formulation and first metal particles dispersed in the liquid formulation; and (a2) pre-sintering the layer of the first metal mixture at a temperature and pressure sufficient to remove the liquid formulation and at least partially sinter the first metal particles, thereby forming the porous first metal layer (paragraph 42); and wherein the liquid formulation comprises a polymeric solution.
However, Sakamoto teaches wherein providing the porous wetting substrate comprises: (a1) applying to the first substrate a layer of a first metal mixture comprising a liquid formulation and first metal particles dispersed in the liquid formulation; and (a2) pre-sintering the layer of the first metal mixture at a temperature and pressure sufficient to remove the liquid formulation and at least partially sinter the first metal particles, thereby forming the porous first metal layer (paragraph 42); and wherein the liquid formulation comprises a polymeric solution (paragraph 42). 

With respect to claim 21, Sakamoto teaches wherein the metal material comprises at least one of a stainless steel alloy and a nickel-based high-temperature alloy (Ni/Au) (paragraphs 32-36).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Mizuhara, and Sakamoto as applied to claims 1 and 10 above, and further in view of Sgriccia et al. (US 2013/0248777A1) (hereafter Sgriccia).
With respect to claim 12, Kumar, Mizuhara, and Sakamoto do not teach wherein the first metal mixture layer has a thickness ranging from 2 .mu.m to 100 .mu.m. However, Sgriccia teaches wherein the first metal mixture layer has a thickness ranging from 2 .mu.m to 100 .mu.m (paragraphs 35-36).
At the time of the invention it would have been obvious to use thickness of Sgriccia for the sintering material of Sakamoto in order to form a joint of the desired thickness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Mizuhara, and Sakamoto as applied to claims 1 and 10 above, and further in view of Irizarry-Rivera (US 2015/0266098A1).
With respect to claim 13, Kumar, Mizuhara, and Sakamoto do not teach wherein the first metal particles have a size ranging from 2 .mu.m to 50 .mu.m. However, Irizarry-Rivera teaches using a particle size ranging from 2 .mu.m to 50 .mu.m (paragraph 5).
At the time of the invention it would have been obvious to use the particle size of Irizarry-Rivera for the sintering material of Sakamoto in order to form the desired density.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Mizuhara, Sakamoto, and Irizarry-Rivera as applied to claims 1, 10, and 13 above, and further in view of Sgriccia.
When the particle size of Irizarry-Rivera is used with the layer thickness of Sgriccia the porous first metal layer has a thickness ranging from 1 to 10 times the average particle size of the first metal particles prior to pre-sintering. 
At the time of the invention it would have been obvious to use the particle size of Irizarry-Rivera and the thickness of Sgriccia in the process of Sakamoto in order to form the desired joint.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Mizuhara, and Sakamoto as applied to claims 1 and 10 above, and further in view of Kasonde et al. (US 2015/0097321A1) (hereafter Kasonde).
With respect to claim 15, Kumar, Mizuhara, and Sakamoto do not teach wherein pre-sintering comprises heating the layer of the first metal mixture to a maximum temperature ranging from 600.degree. C. to 1400.degree. C. However, Kasonde teaches wherein pre-sintering comprises heating the layer of the first metal mixture to a maximum temperature ranging from 600.degree. C. to 1400.degree. C (paragraph 67).
At the time of the invention it would have been obvious to use the pre-sintering temperature of Kasonde in the process of Sakamoto in order to burn off the binder.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Mizuhara, and Sakamoto as applied to claims 1 and 10 above, and further in view of Klein (US 3,704,872).
With respect to claim 16, Kumar, Mizuhara, and Sakamoto do not teach performing pre-sintering in a protective pre-sintering atmosphere comprising at least one of argon and nitrogen. 

At the time of the invention it would have been obvious to use the inert gas pre-sintering of Klein in the process of Sakamoto in order to prevent contamination and/or oxidation.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Mizuhara as applied to claim 1  above, and further in view of Keser (US 4,650,107).
With respect to claim 23, Kumar and Mizuhara do not teach performing brazing in a protective brazing atmosphere comprising at least one of argon and nitrogen.  However, Keser teaches bonding in a protective atmosphere comprising at least one of argon and nitrogen (column 3, lines 64-column 4, lines 2).
At the time of the invention it would have been obvious to use protective gas of Keser in the collective process of Kumar and Mizuhara in order to prevent contamination.

Allowable Subject Matter
Claims 24-32 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.